FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 26, 2011
                     UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                   TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                     No. 10-6293
 AUBREY WILLIAMS, JR.,                         (D.C. No. 5:10-CR-00002-F-1)
 a//k/a Brad Johnson, a/k/a Aubbrey                    (W.D. Okla.)
 John Williams,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before ANDERSON and BALDOCK, Circuit Judges, and BRORBY, Senior
Circuit Judge. **


      Defendant Aubrey Williams appeals the district court's denial of his motion

to reconsider his motion to suppress evidence obtained during a traffic stop.

Exercising our jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.




      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
                                          I.

      Around 12:05 p.m. on November 23, 2009, while on patrol, Agent Francisco

Reyes of the Oklahoma Bureau of Narcotics observed Defendant's Chevrolet Tahoe

cross the fog line along the side of Interstate 40. Shortly thereafter, Agent Reyes

pulled over the vehicle. Agent Reyes had Defendant accompany him to the patrol

car and proceeded to fill out a warning for failing to maintain a lane. While filling

out the warning, Agent Reyes became suspicious of Defendant. He called a K-9 unit

to the scene, and the dog alerted to the presence of narcotics. The agents searched

the vehicle and found marijuana, a laptop computer with check-making software, two

printers, blank check stock, two Wells Fargo payroll checks made out to persons

other than Defendant, a false Nevada driver's license, a cell phone, and other

incriminating items.

      The Government charged Defendant, among other things, with possession of

implements for counterfeiting securities in violation of 18 U.S.C. § 513(b).

Defendant moved to suppress the evidence obtained from the search of his vehicle,

and the district court denied his motion. Defendant entered a conditional guilty plea

to possessing implements for counterfeiting securities, preserving his right to appeal

the outcome of the suppression hearing. The Government dismissed the remaining

counts. After the district court denied Defendant's motion to suppress the evidence,

Agent Reyes in a separate matter pled guilty to two federal offenses, including

making or causing false statements when purchasing firearms. Defendant filed a

                                          2
motion to reconsider the denial of his motion to suppress, reasoning that Agent

Reyes's testimony was not credible, given his guilty plea. The district court also

denied this motion. On appeal, Defendant claims that the actions for which he was

pulled over did not violate any Oklahoma statute and Agent Reyes's testimony was

not credible.

                                          II.

      In Defendant's motion to suppress, he argued Agent Reyes had no justification

to conduct a traffic stop because he lacked reasonable suspicion that a traffic law was

violated. On appeal, however, Defendant argues he did not violate any law when his

vehicle crossed the fog line. The relevant statute requires drivers to drive "as nearly

as practicable entirely within a single lane." Oklahoma Stat. tit. 47, § 11-309. He

cites several cases in support of his argument and provides analysis, urging the court

that a traffic stop should never have been initiated to begin with. Defendant did not

raise this argument before the district court. "[A] party's failure to raise a specific

argument in a suppression hearing results in waiver on appeal unless the party is able

to show cause why it failed to raise the argument." U.S. v. Banks, 451 F.3d 721, 727

(10th Cir. 2006). In his brief, Defendant neither recognizes that he failed to preserve

this argument for appeal nor provides any explanation establishing cause for his

failure to raise the argument. Because Defendant did not preserve this argument, we

decline to address his only challenge on appeal to the validity of the stop.

                                         III.

                                          3
      Defendant also argues the district court erred by denying his motion to

reconsider. The district court considered the fact that Agent Reyes pled guilty to

making false statements, but found his testimony credible, regardless. Defendant

argues the district court should have granted his motion to reconsider, because

Reyes's testimony was clearly not credible in light of his dishonest actions. This

court consistently declines to question the trial courts' credibility findings. "We are

bound to accept the…assessment of the credibility of witnesses as they are found by

the trial judge as the trier of fact." United States v. McIntyre, 997 F.2d 687, 708

(10th Cir. 1993). Accordingly, we will not disturb the district court's credibility

determination in this case.

      Because Defendant presents no meritorious argument on appeal, the order of

the district court denying Defendant's motion to reconsider is

      AFFIRMED.

                                        Entered for the Court,



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                          4